Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
Filed 10/12/18   Case 15-12993   Doc 127
